                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 GERALD WERTH,

         Plaintiff,
                                                      Case No. 1:18-cv-523
 v.
                                                      HONORABLE PAUL L. MALONEY
 ROBERT CROMPTON,

         Defendant.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendant and against

Plaintiff.




Dated: July 3, 2019                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
